



KODAK


March 14, 2016


Re:  Amendment to Employment Agreement


Dear John:


With Kodak’s implementation of the Exempt Employee Flexible Time-Off Plan, a
copy of which is attached hereto (the “Plan”), an amendment to your employment
agreement dated May 16, 2014, as amended by the letter agreement dated July 15,
2014 (your “Agreement”), is necessary.  Pursuant to this letter agreement,
Section 5(b) of your Agreement is hereby amended, effective February 1, 2016, to
provide that you are eligible for vacation benefits in accordance with the terms
of the Plan.  The treatment of your accrued vacation as of March 31, 2016, is
addressed by the terms of the Plan.  All other terms of your Agreement remain in
full force and effect.


Please indicate your acceptance of the amendment to your Agreement by signing
the acknowledgement below and returning this letter to me.


Thank you.
 
EASTMAN KODAK COMPANY
 
By:  Karen M Kelly
Name Karen M Kelly
Title  Director, Total Rewards and Operational Excellence and VP, Human
Resources
 
EXECUTIVE
 
/s/John N. McMullen
John N. McMullen

 
Attachment:  Exempt Employee Flexible Time-Off Plan

 
1

--------------------------------------------------------------------------------

 

Benefit Plan 1A.03b
Exempt Employee Flexible Time-Off Plan
Effective Date:  February 1, 2016
As Amended:  XXXXX XX, 2016
No. of Pages: 1


Exempt Employee Flexible Time-Off Plan




Effective on February 1, 2016, Exempt and Executive Employees do not accrue or
track vacation time.  Exempt and Executive Employees will not receive a payment
for unused vacation time upon termination from the Company.


Exempt and Executive Employees will be expected to take vacation at their
discretion.  Scheduling of vacation by Exempt and Executive Employees is subject
to departmental operating requirements and advance supervisory approval, unless
it is substituted for unpaid leave protected under the Family and Medical Leave
Act of 1993 (see the Kodak Family and Medical Leave Plan for more information
regarding this option).


For Exempt and Executive Employees in California, Colorado or Illinois, with
remaining accrued vacation on March 31, 2016, such vacation will be
retained.  Vacation usage for such employees will continue to be tracked, and
upon exhaustion of the remaining accrued vacation, such employees will become
subject to the terms of this policy.


For employees who are reclassified as exempt or non-exempt during the middle of
a calendar year, the provisions of section 4.05 of the Non-Exempt Employee
Vacation Plan will apply.  At the beginning of the next calendar year,
newly-classified Exempt and Executive Employees will start with a clean slate
and there will no longer be carryover or accrued vacation.







 
2

--------------------------------------------------------------------------------

 
